            Case 19-20020 Document 382 Filed in TXSB on 10/08/19 Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION


In re:                                  §     Chapter 11
                                        §
SAM KANE BEEF PROCESSORS, LLC, 1        §     Case No. 19-20020
                                        §
      Debtor.                           §     Hearing Date and Time:
                                        §     October 11, 2019 at 2:30 p.m.
                                        §     (Prevailing Central Time)
                                        §
                                        §     Hearing Location:
                                        §     Houston, Courtroom 400 (DRJ)
__________________________________________________________________________


              LIMITED OBJECTION TO PROPOSED CHAPTER 11 PLAN AND
                    INCORPORATED SETTLEMENT AGREEMENT
__________________________________________________________________________
            Ryley, Carlock & Applewhite (“RCA”), by and through its undersigned counsel,

hereby files this limited objection (the “Limited Objection”) to the Debtor’s Chapter 11 Plan

and Related Disclosure Statement (the “Plan”) and 543 Settlement Agreement (the

“Agreement”). In support of its Limited Objection, RCA respectfully represents as follows:


                                                   SUMMARY


            RCA holds a prepetition claim against the Debtor for fees that were incurred both

prior to the Receivership and during the Receivership. This Limited Objection is only

addressed to those fees incurred during the Receivership. RCA objects to the Plan to the




1
 The Debtor in this Chapter 11 Case, along with the last four digits of the Debtor’s federal tax identification
number, is: Sam Kane Beef Processors, LLC (0433).


4660978.1
         Case 19-20020 Document 382 Filed in TXSB on 10/08/19 Page 2 of 4



extent any provision of the Plan would preclude or prejudice RCA’s right to recover those

fees as a member of the “543 Class”.


                                              BACKGROUND


       1.        The Debtor, the Feeders, and Marquette 2 reached a settlement agreement

which affects the rights of all of the creditors who provided services to the Receiver during

the course of the Receivership.

       2.        They came to this settlement agreement without consulting or seeking any

input from those whose rights they were negotiating.

       3.        RCA provided services to the Receiver from October 5, 2018 – January 2019

and was not compensated for those services.                     The amount for fees and costs totals

$40,408.86.

       4.        RCA has made the issue of its fees known from the outset of this bankruptcy.

Recently, during a telephonic hearing, this Court directed RCA’s counsel to confer with

counsel for the Debtor. While there are some disagreements, Debtor’s counsel represented

that these fees are part of the 543 Claims. However, this is not identified in the Plan or the

Agreement.

       5.        Because there is no identification of the specific creditors who hold 543

Claims as defined in the Plan, RCA is filing this limited objection to ensure that its fees from

services provided to the Receiver are included in the Class 4, 543 Claims. Until RCA has

this certainty, it cannot consent to the Plan.



2
 The definitions for Debtor, Feeders and Marquette are the same as those set forth in the Settlement Agreement and
Plan. The same is true for Receiver and Receivership.

                                                        2
       Case 19-20020 Document 382 Filed in TXSB on 10/08/19 Page 3 of 4



                                           PRAYER


      WHEREFORE, undersigned counsel respectfully requests that the Debtor confirm

that RCA’s fees and costs for services provided during the Receivership are considered 543

Claims under Class 4.


      Respectfully submitted this 8th day of October, 2019.




                                  RYLEY CARLOCK & APPLEWHITE



                                  /s/ Anne E. Zellner
                                  Anne E. Zellner
                                  1700 Lincoln St., Ste. 3500
                                  Denver, CO 80203
                                  303-863-7500
                                  azellner@rcalaw.com




                                            3
       Case 19-20020 Document 382 Filed in TXSB on 10/08/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above documents listed was served
to all parties via ECF on October 8, 2019.



                                    /s/ Ann I. Palius
                                    Ann I. Palius




                                              4
